02-11-268-CV







 







 











COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH




 
 
NO. 02-11-00268-CV 
 
 




In re Dwight Brown


 


RELATOR




 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relator’s petition for writ of
mandamus and is of the opinion that the petition should be dismissed for want
of jurisdiction.  Accordingly, relator’s petition for writ of mandamus is
dismissed for want of jurisdiction.
 
PER CURIAM
 
PANEL: 
DAUPHINOT, WALKER, and GABRIEL, JJ.
 
DELIVERED: 
July 25, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).